DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

2.	Acknowledgment is also made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) as well as receipt of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	The Examiner notes the functional limitation, “locking unit...to fix the bearing base at the retracted position…,” of claim 1. However, this limitation will not be interpreted under 35 U.S.C. 112(f) because the claim also states that the locking unit is disposed on the fixing base, thereby imparting structure to the unit. See MPEP 2181 for more detail.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,2, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the European application publication of Jang et al. (EP 2 683 159 A2).
As to claim 1, Jang et al. teaches an elevatable camera module (Fig. 1, image communication camera “140”; [0027], column lines 17-20) being disposed in a display body (Fig. body of display apparatus “100” with insertion portion “240”), the elevatable camera module comprising: 
a fixing base (Fig. 1, guide portion “40”) being fixed in the display body ([0057], column lines 51-53); 
a bearing base (Fig. 1, body of image communication camera “140”) being slidably configured to the fixing base ([0058]) and being able to switch between a protruded position and a retracted position relative to the display body (Figs. 1,3 and 4), wherein the bearing base is accommodated in the display body when the bearing base is at the retracted position (Fig. 3), and wherein the bearing base is partially exposed from the display body when the bearing base is at the protruded position (Fig. 4); 
a camera unit (Fig. 2, image sensor “142”) being disposed in the bearing base ([0047], lines 33 and 34); 
an elastic element (e.g., Fig. 5, elastic member “13a”) abutting against the fixing base  and the bearing base therebetween ([0053]); 
a damper (e.g., Fig. 5, damper “22a”) being disposed on the fixing base and being connected to the bearing base (Figs. 5 and 6; [0059]; {Based on Jang’s disclosure and supported by its figures, the dampers “22a/b” are provided on the guide portion. Otherwise, the dampers would not be able to accomplish damping. Also, as illustrated in Fig. 6, the rack gears “21a/b” are provided on the image communication camera “140.”}); 
and a locking unit (Fig. 5, latch holder “32”) being disposed on the fixing base (Fig. 5, latch holder on third guide “43”) to fix the bearing base at the retracted position (Fig. 5; [0055]); 
wherein when the locking unit is unlocked (Fig. 4), an elastic force provided by the elastic element to the bearing base overcomes a resistance provided by the damper to the bearing base to make the bearing base slide from the retracted position to the protruded position ([0056] and [0059]).
Jang et al. mentions that the image communication camera may be used in network video conferencing ([0042]). However, it fails to specifically disclose that the image sensor captures an image that is transmitted over the Internet during conferencing. Nevertheless, the Examiner takes official notice to the implementation of camera modules, like that of Jang et al.,  as webcams during network video conferencing as well known in the art. One of ordinary skill in the art would have been motivated to use Jang’s image sensor as a webcam in network video conferencing because this would enhance the overall functionality of the display apparatus, thereby increasing its versatility and desirability. 
	As to claim 2, Jang et al. teaches the elevatable webcam module as claimed in claim 1, wherein the damper comprises a gear (Fig. 5, dampers “22a/b” are gears), the bearing base comprises a rack structure (Fig. 5, rack gears “21a/b”), the gear and the rack structure engage with each other, and when the bearing base switches between the protruded position and the retracted position, the rack structure drives the gear to rotate ([0059]).
	As to claim 8, Jang et al. teaches the elevatable webcam module as claimed in claim 1, wherein the locking unit is a pop-up mechanism (Fig. 5; [0055]).
As to claim 9, Jang et al. teaches the elevatable webcam module as claimed in claim 8, wherein when the bearing base is at the protruded position, a top edge of the bearing base protrudes from a periphery of the display body to expose the webcam unit (Fig. 1), and when the bearing base is at the retracted position, the top edge of the bearing base is substantially aligned with the periphery of the display body (Fig. 5).
	As to claim 10, Jang et al. teaches the elevatable webcam module as claimed in claim 9, wherein when the bearing base is pressed by an external force and moves to a lowest position, the locking unit is able to switch between a locked state and an unlocked state ([0056]).
	As to claim 11, Jang et al. teaches the elevatable webcam module as claimed in claim 10, wherein the bearing base further comprises a hook which is detachably engaged with the locking unit, and wherein the hook is fixed to the locking unit when the locking unit is in the locked state, and the hook is detached from the locking unit when the locking unit is in the unlocked state (Fig. 5; {The Examiner submits that the horizontally-protruding members at the distal end of latch “31” “hook” on to latch holder “32” to hold the image communication camera in the retracted position.}).




2.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (EP 2 683 159 A2) in view of the Chinese application publication of Dai et al. (CN 108124085 A).
As to claim 3, Jang et al. teaches the elevatable webcam module as claimed in claim 2, wherein the bearing base comprises an extension arm (Figs. 3-5, one of the outer elongated arms with rack gears “21a/b”) and the fixing base comprises a body (e.g., Fig. 6, third guide “43”). The claim, however, differs from Jang et al. in that it requires (1) that the extension arm has a sliding groove, (2) that the fixing base further comprises a fixing stud, (3) that the fixing stud is disposed on the body and extends to the sliding groove, and (4) that when the bearing base is switched between the protruded position and the retracted position, the extension arm moves relative to the fixing stud.
Please refer to the attached translation of Dai et al. for cited page and paragraph numbers.
In the same field of endeavor, Dai et al. discloses an extensible/retractable camera (Fig. 4, camera module “11”) formed in an electronic device (Fig. 4, electronic device “13”). The electronic device includes guide studs (2) (Fig. 6, second guide structures/guide screen studs “24”), and the camera includes extension arms having outer racks and grooves (1) (Figs. 5 and 6, unnumbered grooves through which the studs extend through; see, also, p. 7, first, fifth, and last paragraphs) that slide about the studs as the camera moves between protruded and extended positions (3), (4) (Figs. 5 and 6, p. 8, first paragraph). In light of the teaching of Dai et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form sliding grooves in the image communication camera of Jang et al., to attach guide studs on the third guide member of Jang et al., and to allow for movement of the grooves about the studs as Jang’s camera moves between its up and down position, because this would effectively limit movement of the camera and allow for stable motion between the camera’s up and down positions.   
	As to claim 4, Jang et al., as modified by Dai et al., teaches the elevatable webcam module as claimed in claim 3, wherein the rack structure is formed on the extension arm (see Jang et al., Fig. 5, rack gears “21a/b”).
	As to claim 5, Jang et al., as modified by Dai et al., teaches the elevatable webcam module as claimed in claim 4, wherein the fixing base further comprises an accommodating groove for accommodating the elastic element (see Jang et al., Fig. 6, grooved internal portion of third guide “43”).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 6, the prior art of record fails to disclose an elevatable webcam module comprising a fixing stud on a fixed base that slides relative to a sliding groove on a moving/bearing base as the module moves between a protruding and retracted positions along with the moving/bearing base having a stopper and shaft connected to the stopper and an elastic element sleeved on the shaft. Claim 7 is allowed because it depends on claim 6.
Returning to claim 6, the prior art individually discloses the claimed fixing stud/sliding groove configuration (Dai et al. discloses this configuration as detailed above) and the shaft/stopper/elastic member configuration for an extensible/retractable camera. Jia (CN 110460688 A) discloses this configuration in Fig. 3. However, as both configurations appear to be used to limit movement and allow for stable motion of the camera as it extends/retracts, the Examiner does not find it obvious to combine them with Jang et al. to produce two separate and potentially redundant movement limiting/stable motion mechanisms.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (CN 109379530 A), Jia (CN 109862140 A), and Cao et al. (CN 110471496 A) each disclose extensible/retractable cameras with some elements common to the claimed module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
10/22/2022